DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2022 has been entered.

	
Status of Claims
The Examiner acknowledges the receipt of the arguments filed by the Applicant on 10/12/2022.  Claims 1 and 5 are amended. Claims 13, 20 and 22 are cancelled. Claims 1-12, 14-19, 21, 23-41 are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
Claims 3, 7-8, 21, 23-29, 31, 33, and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 3, 7, 21, 23, 31, and 33 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All claims depending from Claims 3, 7, 21, 23, 31, and 33  are also rejected.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification a seed coating composition comprising: biochar, gypsum, sodium bentonite clay and/or calcium bentonite clay, peat moss, guar gum and a water soluble soil stabilizer.  The disclosure recites that water soluble soil stabilizer is added during the encapsulation process or after the encapsulation process; the encapsulated seed is surface coated with a water soluble soil stabilizer; that the water soluble soil stabilizer creates a fish eye and assists in holding the encapsulation material about the seed, assisting the encapsulated seed with germination (p. 9). Example 1 simply recites inclusion of “water soluble soil stabilizer”. However, “water soluble soil stabilizer” does not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what it is and the field gives chemical structures which are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).

As such, the skilled artisan cannot envision the detailed chemical structure or what is encompassed by “water soluble soil stabilizer” regardless of the formation of a fish eye or how it assists the seed in germination.  Adequate written description requires more than a mere statement that it is part of the invention.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993),  claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, the full breadth of the claim(s) does not meet the written description provision of 35 USC § 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

If Applicant believes this rejection is in error, applicant must disclose where in the specification support for “water soluble soil stabilizer” can be found. 

	
Claim Interpretation
The Examiner is interpreting “coating” to encompass “encapsulating”, and “gibberellins” to include “gibberellic acid”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-12, 21-29, 30-34, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zaseybida et al. (US 2016/0200634), hereinafter Zaseybida, and Hurst, M. and Swaminathan, J. (WO 2016/167668 A2, Oct. 20, 2016), hereinafter Hurst, in view of Madigan et al. (US 6,209,259 B1, Apr. 3, 2001), and Traxler et al. (US 2017/00221 17 A1, Jan. 26, 2017), hereinafter Traxler, as evidenced by Wipff, J. and Singh, D. (US 8,927,804 B2, Jan. 6, 2015), hereinafter Wipff, and as evidenced by Krysiak, M. and Madigan, P. (WO 2012/094263 A1, 12 July 2012), hereinafter Krysiak.  
Applicant Claims
An encapsulated seed product comprising: turf grass seeds, encapsulation material and binder; said encapsulation material is agglomerated around each turf grass seed; each seed serves as nucleating agent for said encapsulation material to be agglomerated about; seed is a single turf grass seed; said encapsulation material comprises two or more materials selected from the group consisting of: gypsum, biochar, peat moss and bentonite clay; said encapsulation material is present by weight in encapsulated seed product in a ratio equal to, or greater than, two parts said encapsulation material to one part said seed; said encapsulated seed product sinks in water within 10 seconds; and said encapsulated seed product remains essentially about said seed to form a microenvironment about said seed when said seed is sown and exposed to water; the encapsulation material is blended together in an admixture; said encapsulation material blended together in a single homogenous layer; further comprising fertilizer; further comprising a water- soluble soil stabilizer; wherein said binder comprises lignin sulfonate.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hurst recites that its invention is drawn to a composition comprising two or more plant powders and a biodegradable water-absorbent agent, and (i) one or more lubricants to form a dough, and processing the dough to form granules, or (ii) coating a substrate with the dough to form the granular composition (Abstract) and Granulation occurs through the agglomeration or cohesiveness of particles to form larger particles…the granulation process is used to build up material about the substrate [0198].   Hurst teaches a granular composition that comprises one or more microorganisms, two or more plant powders, and a biodegradable water-absorbent agent. The composition is produced by admixing a composition comprising two or more plant powders and a biodegradable water-absorbent agent, and (i) one or more lubricants to form a dough, and processing the dough to form granules, or (ii) coating a substrate with the dough to form the granular composition. The granular composition is applied to soil to, for example, kill or control pests, maintain or increase plant or crop growth, maintain or increase pasture production, maintain or increase plant, crop or pasture yield, deliver probiotics to grazing animals or livestock, and/or bioremediate the soil (Abstract). Thus, the granular composition of Hurst reads on the feature of “encapsulation material blended together in an admixture”. Hurst relates that the granulation occurs through the agglomeration or cohesiveness of particles to form larger particles, and that wet granulation is useful in preparing a substrate-containing granular composition, wherein the material is built up about the substrate [0198]. Hurst teaches an embodiment wherein the substrate comprises a seed, which may be rye grass ([0060], [0113]), which is a commonly used turf grass, as evidenced by Wipff (Abstract).  Hurst also recites that the composition may comprise a binder to facilitate adherence of the coating to the substrate [0118]. 
In various embodiments the granular composition may comprise the layer and substrate in a ratio of about 8:1, 7:1, 6:1, 5:1, 4:1, 3:1, 2:1 or about 1:1 by weight [0061], rendering obvious the ratios in Claims 1 and 5.
In one embodiment, the composition may further comprise a biodegradable polymer comprising a polysaccharide such as guar gum and xanthan gum, which serves as stabilizers ([0052]-[0053], Tables 1, 2, 10 and 18), thereby reading on the water soluble soil stabilizer instantly claimed. Guar gum is a known water soluble soil stabilizer as evidenced by Krysiak (p. 21 last paragraph cont. to p. 22). Hurst exemplified Xanthan gum as bacteria stabilizer in the composition, where bacteria is incorporated on the surface of the granular composition pest bait by spraying, and distributed throughout the bait (Table 2).  As such, the gum stabilizer is also expected to be applied either throughout the encapsulation material or sprayed after on the surface, rendering Claim 21 obvious.
Hurst teaches that the granular composition may comprise inert bulking agent at 30-80% and densifier at 1-20%, wherein the bulking agent and the densifier may be gypsum or bentonite clay (Table 1).  Hurst also teaches incorporation of a biodegradable water-absorbent agent such as starches, cross-linked polymers, or peat at 0.05-5%.  Stabilizer at trace amount, e.g. Xanthan gum at 0.23% (Table 2). 
Thus, Hurst renders obvious multiple features in Claims 1, 3, 5, 7-8, 11-13.
Regarding Claims 1, 30-31, the instant claims recite an encapsulation material comprising 16-20% gypsum, 9-12% biochar, 3-16% peat moss and 38-46% bentonite clay; and an encapsulated seed comprising 14-17% seed, 9-12% biochar, 16-20% Gypsum, 38-46% Clay, 3-16% Peat Moss, 2-5% Guar Gum, and further comprising approximately 0.5% water soluble soil stabilizer. Hurst teaches 0.05-5% peat or crosslinked polymer, 1-20% gypsum, 30-80% clay bulking agent, and polymer lubricant at 0.05-1% (p. 21, Table 1), which overlap with the claimed ranges for peat, gypsum, and clay and the water-soluble soil stabilizer. Hurst also exemplifies a composition containing 2% acacia gum as binder (p. 44, Example 2, [0245]), rendering obvious the amount of guar gum.
Hurst’s invention relates to an agricultural composition comprising one or more microorganisms, and thus reads on the bacteria feature of Claim 25. Hurst recites that application on microorganisms to soil is limited by environmental conditions, and that it is costly to protect microorganisms from environmental exposure [0002-0004].  Hurst addresses this problem by incorporating the microorganisms, such as bacteria or fungi, in a granular composition (Table 1, Example 1, and Table 2). In various embodiments, the bacteria or fungi are agriculturally and/or horticulturally useful, for example, the bacteria is pesticidal and/or insecticidal, and/or supports plant growth and/or development, or any combination thereof [0024]. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst does not expressly teach the combination of the components. 
Regarding the combination of gypsum and bentonite, Zaseybida teaches natural rock macro-minerals and soil conditioners to boost agricultural production, and comprehends that bentonite clay is useful in its invented compositions for this purpose (Chapter 5). For example, bentonite act as binding agent, as its molecules hold a strong negative ionic charge, and they are attracted to substances that hold a positive charge like toxic contaminants; bentonite can reverse soil degradation in agricultural and forestry applications, while preserving soil moisture and nutrients, contributing to drought resistance, crop/tree seedling growth, reforestation or afforestation in deserts and arid regions [0072]. Zaseybida further teaches that bentonite can save large amount of water and fertilizer and related costs of maintenance, with its ability to absorb large quantities of water, a high cation exchange capacity, absorption of pathogenic viruses, herbicides and pesticides. Zaseybida recognizes that in relation to bentonite, gypsum and perlite have high permeability/low water retention to prevent compaction, and are useful in agricultural compositions (Chapter 5, [0072]). Zaseybida recognizes  that calcium carbonate (calcitic lime) or calcium sulfate (gypsum) can be pulverized and used as a source of extra calcium and conditioner to neutralize overly acidic soils; Gypsum can also be used in ameliorating high sodium soils and preventing crusting [0074]. Zaseybida expressly teaches compositions including coated granular fertilizer comprising bentonite clay and calcium carbonate (Chapters 9-11). For the coating process, Zaseybida describes how the core mineral and biostimulant ingredients are processed through granulation equipment, using pressure compaction agglomeration without chemicals, and also describes impregnating the coating with microbes [0121]-[0122].  Zaseybida further teaches an example wherein core minerals, biostimulants, microbes and seeds are combined for reseeding in forestry regeneration efforts (Chapter 12). The reference relates how biochar may be substituted for rice/wheat bran husks as the microbe carrier; suitable binder will be used (1 to 3% of molasses and colloidal clays), then the composition is pressed under high pressure agglomeration in pelletizing machines or extruders to form cylindrically shaped pellets. Seed survival will be enhanced by the core bio-mineral ingredients that are mixed in with the biomass. (Chapter 12, [0144]). 
Hurst does not teach the exact combination in the claimed ranges of components. However, Hurst teaches overlapping ranges and the components except for biochar, and teach them to be known useful functional agents for the same purpose as the instant claims (Table 1).  Hurst does not teach biochar. Hurst does not teach nitrogen in the composition, and is silent on lime in the composition. Hurst does not teach binder comprises lignin sulfonate. Hurst does not teach gibberellic acid. Hurst does not expressly teach the product sinks in water ~10 secs and seed product creates microenvironment when seed is sown and exposed to water. 
Regarding Claim 2, Hurst does not expressly teach fertilizer in the coating.  However, Hurst teaches embodiments wherein the bacteria or fungi are agriculturally and/or horticulturally useful, for example, the bacteria is pesticidal and/or insecticidal, and/or supports plant growth and/or development, or any combination thereof [0024].
Traxler cures the deficiency with regards to biochar, fertilizer, and nitrogen. Traxler is in the field of encapsulated seeds and relates the invention of biochar encapsulated seeds and the method of coating the seeds which uses a rotary tumbler, and incorporates the binder by spraying the seeds with a binder solution, then tumbling the seeds until it is encapsulated evenly, then the biochar is incorporated similarly. Traxler recites that coating may also include fertilizer, microbial inoculant, or other beneficial agents [0009]. Traxler recites that biochar has been a well-known soil enhancer [0005], and recites that biochar or treated biochar can demonstrate many advantages over other substrates used as carriers in seed coating applications, such as peat or calcined clay [0011]. The processing of the biochar can also ensure that the pH of biochar is suitable for creating soil conditions beneficial for plant growth [0036]. Additionally, biochar provides an effective carbon sink, can increase agricultural production without increasing carbon dioxide emission, and can be made from any source of carbons, including peat [0043]-[0044]. Traxler recites that the water retention capacity of biochar can be greatly increased thereby holding water and/or nutrients in the plant’s root zone longer ([0095], [0099]). Traxler also recognizes that other materials may be added to biochar, including fertilizer, peat, soil, and surfactant [0079]-[0080], and allows addition of nutrients, and other beneficial substances.  The treated biochar of Traxler has higher impregnation capacity [0094].  Traxler recites that the application of the treated biochar or raw biochar greatly assists with the reduction of water and/or nutrient application, and assists with the ability of biochar to carry nutrients, microbes, and other beneficial substances [0138]. As such, biochar imparts many benefits when coating seeds with biochar prior to planting. 
Thus, Hurst and Traxler make obvious the limitations of encapsulated seed material comprising admixture of gypsum, biochar, peat moss, and bentonite clay, and also comprising the guar gum and water soluble soil stabilizer in Claims 1, 5, 7, and 30-33. Hurst has rendered obvious the encapsulated material blended together in an admixture. 
Traxler also teaches adding soil enhancing agent that includes plant growth promoting bacteria including rhizobacteria, free-living and nodule-forming nitrogen fixing bacteria, organic decomposers, nitrifying bacteria, and phosphate solubilizing bacteria [0131]. Traxler also teaches infusion of nitrogen fertilizers and other beneficial macro- and micronutrients into the biochar [0132], [0146], thereby reading on the limitations of the Claims 25, 28, and 29. 
Regarding Claim 41, Traxler teaches that the pores of the biochar may be substantially filled with additives to provide enhanced performance features, such as to increase plant growth, nutrient delivery and retention, water retention, control weeds and insects, etc. Traxler relays compounds in addition to fertilizers that may be infused in the biochar, including phytohormones, such as, abscisic acid (ABA), auxins, cytokinins, gibberellins, etc. [0129]-0133]. 
Madigan is also in the same field of endeavor and relates the invention of seed capsules comprising at least one soil conditioner and at least one seed, and optionally a fertilizer, growth enhancer, binder, and/or anti-fungal agent (Abstract). Madigan also illustrates formation of the seed capsule on a single seed (Figs. 6 and 8). 
Madigan teaches that the coating composition can comprise an inorganic form of plant nutrient selected from nitrogen, phosphorus and potassium (Col. 4, lines 59-64). Madigan recites addition of fertilizer, growth enhancer, and antifungal agent to ensure soil fertility and reduce susceptibility of seed capsule to deleterious effect of animals, weeds, and spore-formers (Col. 2, lines 51-64; Col. 4, lines 37-44). Thus, Madigan is compatible with Hurst and Traxler and similarly renders the feature of Claims 1, 25 and 28-29 obvious.
Regarding Claim 4, Madigan teaches lignin, lignosulfonates and the like to be suitable binders where the soil conditioning material in the composition paper mill sludge, etc. or other organic or inorganic material.  Additionally, Madigan recites that binder material may contain additional coating components such as e.g. fly ash, lime, gypsum, or the like, as one or more components for assisting in adding bulk and thickness (Col. 12, lines 34-41), thereby reading on Claims 27, 34, 36, and 38. 
Importantly, Madigan teaches that the seed capsule can comprise water-leachable nutrient, and/or a leach-retardant composition, such as wax, effective to retard leaching of the leachable plant nutrient out of the combination seed capsule. The invention of Madigan teaches a method of providing a seed bed with enhanced growing conditions for growing seed by for growing seed, coating a population of the seeds with a coating material that tends to stabilize them in the seed capsules or in soil; and where moisture is held adjacent the seeds in the seed capsules or in soil adjacent the seed capsules, in such quantities and for such times as to enhance growing conditions for the seeds; and placing the population of seeds on soil effective to support germination of the seeds which are in the seed capsules (Col. 5 lines 19-22; Col. 22, lines 14-20; Col. 6, lines 1-11). Madigan teaches that the composition contains nutrient and water holding properties (Col. 5, lines 40-55). Madigan’s invention also comprehends the method of providing enhanced seed germination environment, placing controlled amount of plant nutrients in controlled proximity to each seed, encapsulated with a soil conditioning material which tends to enhance germination of the seeds (Col. 6, lines 34-40). Thus, Madigan teaches “seed product creates microenvironment when seed is sown and exposed to water” in Claims 1 and 5 and also renders obvious features of Claim 23-24, 26, and 29.  With regards to sinking in water within 10 seconds, Madigan recites that the seed capsule is much heavier and dense than the seed itself, whereby the seed capsule provides substantial protection against the seed being washed away in surface water run-off, rendering obvious the claimed feature of sinking (Col. 25, lines 38-41). 
Madigan teaches embodiments where the seed capsules comprise inner layers on the out surfaces of the seeds, and the seeds act as nuclei in the agglomeration process, agglomerating the coatings on to the inner layers (Col. 6, lines 12-16). There are also embodiments where the seeds are pre-encapsulated prior to agglomeration, wherein elongated grass seeds are used, which may not readily or inherently serve as a nucleating agent in a conventional agglomeration process (Col. 15, lines 34-37). Thus, Madigan teaches Claims 11 and 12.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any of the finite number of biodegradable polymer stabilizers recited by Hurst as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try guar gum. One would be motivated to do so because gums produced by plant or microorganism are useful in seed encapsulating compositions as stabilizers, and they are biodegradable, per the teaching of Hurst, and a skilled artisan would try to identify optimal gum for use in the composition. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Hurst teaches the combination of peat, gypsum, clay, and water-soluble soil stabilizer in overlapping amounts to the claimed ranges, and has taught acacia gum in an amount within the claimed binder range. Specifically, Hurst teaches the functional agents in overlapping ratio with the ranges in instant Claim 1, i.e. 16-20% gypsum, 3-16% peat moss and 38-46% bentonite clay. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to start with the ranges recommended by Hurst for peat, gypsum, clay, and water-soluble soil stabilizer, and modify amounts to accommodate biochar. One would be motivated to do so to accommodate biochar in the composition as Traxler has taught the many benefits of biochar as carrier. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. A skilled artisan would be motivated to adjust the amounts of these elements taught by Hurst to incorporate the biochar per the teachings of Traxler, and the seed weight, arriving at the claimed composition. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Further regarding the amounts in Claims 1, 30 and 31, while the exact amount percentages or concentrations of the components are not disclosed by Hurst, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentrations/amount of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentrations. NOTE: MPEP 2144.05. If Applicant believes that the ranges provide unexpected results not obvious to a skilled artisan, then Applicant needs to show support for this. 
Hurst welcomes the addition of bacteria that supports plant growth and/or development in the coating material. Traxler and Madigan teaches the inclusion of fertilizers, additives such as gibberellins, herbicides, nitrogen and fungicide in the seed capsule. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madigan and Traxler with that of Hurst and add fertilizers, additives such as gibberellins, herbicides, nitrogen and fungicide to the composition of Hurst to ensure soil fertility and reduce susceptibility of seed capsule to deleterious effect of animals, weeds, and spore-formers per Madigan and Traxler. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The additives not interact with the other densifiers and water absorbent components of the composition in a manner that negatively impacts their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Both Hurst and Madigan teach agglomeration of to build up the encapsulating/coating material about the substrate, i.e. seed.  Hurst teaches that the encapsulating material requires a water absorbent agent such as peat and other starch or polymers, and teaches densifiers gypsum and bentonite; Traxler teaches biochar as having high water retention capacity; Madigan teaches a seed capsule that is heavy enough to not be washed away by run-off water. Thus, the encapsulating material may be formulated by a skilled artisan with the required water absorbent agent such as a combination of peat and biochar, and densifiers gypsum and bentonite, which would allow the product composition with seed to sink at the desired time, e.g. 10 seconds, wherein the said encapsulation material absorbs 5 times its weight in water compared to a seed of equal weight not having the encapsulation material.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use lignin sulfonate as binder in the coating composition of Hurst and Traxler, per the teaching of Madigan because Madigan teaches that it is suitable in a composition comprising organic soil conditioning materials, and Traxler has taught that biochar is a soil enhancer, i.e. improves soil condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madigan with that of Hurst and use lime as binder in Hurst’s composition. One skilled in the art would try any of the three binders, alone or in combination, recited by Madigan as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try lime. One would be motivated to do so because Madigan has recited that lime, fly ash and gypsum assist in adding bulk and thickness to the coating material. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).

Claims 1-12, 14-19, 21-29, 30-34, 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, in view of Traxler, and Madigan, as evidenced by Wipff and Krysiak, as applied to Claims 1-4, 6-8, 11-12, 21-29, 30-34, 38, and 41 above, and in view of Borgese et al. (US 2010/0136336 A1, June 3 2010), hereinafter Borgese.  
Applicant Claims 
Applicant claims the encapsulated seed product comprising turf grass seeds, encapsulation material and binder, wherein the material is agglomerated about the seed using agitation or lift and tumble agglomeration, wherein coating drum is used and seed is fed in through an inlet; the guar gum is sprayed into the coating drum to act as binder, and the seed with binder are then tumbled into a continuous flow of admixture; the encapsulated seed is hit with water and admixture three more times to encapsulate seed; guar gum is added to seed prior to entering drum and then pre-treated seed is added to drum and continues process of encapsulating seed; wherein pre-coating of seed leads to more uniform application of EC; encapsulated seed is dried to remove moisture, but not to damage said seed. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The Teachings of Hurst, Traxler and Madigan have been set forth supra.
Regarding Claims 5 and 14, Hurst teaches the use of a seed coating machine with drum but does not expressly teach wherein coating drum is used and inlet of coating drum is where seed is fed in. In various embodiments Hurst teaches that the granular composition may comprise the layer and substrate in a ratio of about 8:1, 7:1, 6:1, 5:1, 4:1, 3:1, 2:1 or about 1:1 by weight [0061], rendering obvious the ratios in Claim 5.
Regarding Claim 19, Hurst teaches that the dough can be dried then broken to small pieces to form the granular composition [0194]. In one embodiment the method may comprise drying the agricultural composition until the water activity is less than about 0.2, 0.25, 0.3, 0.4, 0.5, 0.6, 0.7, 0.75, 0.8, 0.9, 0.95, 0.98, or about 0.99 ([0076], [0250], Table 8, Claim 24).
Regarding Claim 36, which depend from Claim 5, Madigan has taught the instantly claimed lime as indicated above.
Regarding the agglomeration process, Traxler teaches that the seeds are placed in a rotary tumbler, and are then lightly sprayed with starch solution and tumbled with the starch solution until they are evenly encapsulated with the starch/binder solution [0145]. Traxler goes on to recite that this step may be repeated, and each of the layers may be infused with the same or different materials to achieve the desired coating thickness, which may be 0.01 to 100 times the diameter of the seed (Fig. 16, [0148]).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst does not teach the material being agglomerated about seed using an agglomeration process as recited in Claims 5 and 9, and 14-18.
Borgese is in the field of agglomeration process and materials. Borgese relates an agglomeration process for forming porous agglomerated absorbent materials [0002]. Borgese describe an improved pan agglomeration process for forming porous absorbent particles comprising a core and absorbent material surrounding the core in the form of a shell (Abstract, [0067]). Exemplary lightweight core materials include calcium bentonite clay and plant seeds [0070]. Granules of absorbent material and active stick to these seed particles during the agglomeration process, forming a shell around the seed [0070], creating nucleated particles [0215]. Borgese teaches several embodiments of the absorbent particles including an agglomerated shell around a single core (Figure 1, [0059]). Borgese teaches many liquid –absorbing materials including gypsum, but recites that the preferred absorbent material is bentonite [0065]. Thus, both Borgese and Hurst recite gypsum and bentonite clay comprised in the encapsulation material).  Hurst recites gypsum and bentonite to comprise the densifier [0062]. Borgese teaches a finite number of filler materials to combine with clay, including gypsum, to reduce the cost [0109]. Borgese recites that because clays are heavy, it may be desirable to reduce the weight of the composites to reduce shipping costs, and to make the material easier for customers to carry [0110]. Borgese also recognize lignin sulfonate as a performance enhancing active that can be used in the absorbent material during the agglomeration process [0017]. Borgese teaches superabsorbent materials as performance enhancing actives that can be agglomerated along with the absorbent particles [0075]. Suitable superabsorbent materials include superabsorbent polymers which can absorb at least 5 times its weight of water, and ideally more than 10 times its weight of water ([0083], [0126]), which reads on pending Claim 5 feature “encapsulation material absorbs 5 times its weight in water.” Borgese also teach the other potential industrial applications of this technology to include fertilizer [0160], utilizing the agglomeration process to deliver time-releasing actives or other types of actives and ingredients in a strategic manner. 
As such, Borgese’s teachings are highly compatible with Hurst.
Importantly, Borgese teach the agitation agglomeration process (p.8, [0134]; Figs. 4-6), reading on the pending Claims 5 and 9 feature using an agitation agglomeration process. Furthermore, Borgese recite that the absorbent particles absorb about 50% or more of their weight in moisture, more preferably about 75% or more of their weight in moisture, even more preferably greater than approximately 80% and ideally about 90% or more of their weight in moisture). 
 Borgese also teach the batch tumble blending mixers (with or without liquid addition), and rotary drum agglomerators [0136], which reads on the pending Claim 10 recitation of “lift and tumble agglomeration process” and Claim 14 “coating drum” feature. Borgese show a process diagram illustrating a rotating pan agglomerator wherein the absorbent granules and active(s) may be fed to the agglomerator individually, and the cores (e.g. seeds) are preferably stored in another hopper, from which they are fed into the agglomerator (Borgese, Figure 2, [0122]). Regarding Claim 15, Borgese recites that water and/or binder is sprayed onto the granules in the agglomerator via sprayers to raise/maintain the moisture content of the particles at a desired level so that they stick together [0123]. This reads on the recitation of “guar gum is sprayed into coating drum and act as binder on each of said seed, said seeds encapsulated with said binder are then tumbled into a continuous flow”.  
Borgese [0212] describes how liquid spray, typically water or a water solution that may contain other chemicals, is fed approximately in the 3 o'clock to 6 o'clock or the 9 o'clock to 12 o'clock quadrants of the pan for dust control and particle growth, which reads on Claim 16 recitation of how the encapsulated seed is “hit with water and admixture three times to finally encapsulate each of said seed”. 
Borgese also teach a pre-wetting step wherein the materials have been pre-wetted to form a compact particle seed, and then the pre-wetted particle is then subsequently fed into the pan for further processing [0208], which reads on Claim 17 feature reciting that guar gum is “added to said seed prior to entering said drum and then pre-treated seed is added to said drum and continues process of encapsulating said seed”. 
Borgese recite the uniform distribution of uniformly-sized liquid droplets onto the curtain of feed particles and growing agglomerate particles (Claim 1d), which reads on pending Claim 18 feature “pre-coating of said seed leads to more uniform application of said encapsulating composition on said seed”.                                                  
Borgese also teach drying the particles after they tumble from the agglomerator, with the particles dried to a desired moisture level for example by a forced air rotary dryer (Figure 2, [0124]).  This reads on the feature of pending Claim 19.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Given the compatibility of the teachings of Borgese with those of Hurst, Madigan, Traxler, it would also have been obvious, and with reasonable expectation of success, to one skilled in the art at the time of invention to utilize an agglomeration process described by Borgese in creating the encapsulated seed product of Hurst, Madigan, Traxler because Borgese has recognized the utility of the process in agriculture, and has recognized seeds as cores or nucleus for the particles. Both Madigan and Borgese taught the use of a single seed as core, and therefore the agglomeration technique taught by Borgese would be applied to agglomerate the encapsulation material on each seed as core as desired. It can be expected that using this technique would lead to uniform coating with uniform composition surrounding the seed. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Further regarding the above rejection, the claim set includes product-by-process claims, with the recitation of “being agglomerated”, “being a nucleating agent…to be agglomerated about”, and “blended together in an admixture”.  The patentability of these claims is based on the product itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” See MPEP 2113.  In the instant case, the “end product” is structurally the same as the claimed composition, i.e. same coating composition and same coating structure, per the teachings of Hurst, Madigan, Traxler, and Borgese.  There is a single seed as core, encapsulated with gypsum, bentonite, peat, and biochar, with guar gum as encapsulation material. The encapsulation material in the prior art is also an admixture as instantly claimed. The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). In the instant case, the burden is on the applicant to show that there exists a structural difference with “being agglomerated”, “being a nucleating agent…to be agglomerated about”, and “blended together in an admixture” as applied to prior art in order to have patentable weight. 
Further regarding the above rejection of Claims 8-12, 15-19 and 21, Claim 8 is a product-by-process claim, with the recitation of “is applied to seed by agglomeration process”; Claim 9 is a product-by-process claim, with the recitation of “agglomeration process is agitation agglomeration”; Claim 10 is a product-by-process claim, with the recitation of “agglomeration process is a lift and tumble agglomeration”; Claim 11 is a product-by-process claim, with the recitation of “agglomeration process binds said encapsulation material onto and surrounding each of said seed”; Claim 12 is a product-by-process claim, with the recitation of “seed is a nucleating agent for said agglomeration process”; Claim 15 is a product-by-process claim, with the recitation of “guar gum is sprayed into coating drum… seeds…are then tumbled into a continuous flow of said admixture”; Claim 16 is a product-by-process claim, with the recitation of “seed is then hit with water and admixture three further times”; Claim 17 is a product-by-process claim, with the recitation of “guar gum is added to seed prior to entering said drum”; Claim 18 is a product-by-process claim, with the recitation of “pre-coating of said seed leads to more uniform application”; Claim 19 is a product-by-process claim, with the recitation of “seed is dried”; Claim 21 is a product-by-process claim, with the recitation of “stabilizer is surface encapsulated to said encapsulated seed”.  As described above, the patentability of these claims is based on the product itself.  In the instant case, the “end product” is structurally the same as the claimed composition, i.e. same coating composition and same coating structure, per the teachings of Hurst, Traxler, Madigan, and Borgese.  There is a single seed as core, encapsulated with biochar, gypsum, bentonite clay, peat moss, guar gum, and water soluble soil stabilizer as encapsulation material. The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). In the instant case, the burden is on the applicant to show that there exists a structural difference when the following processes are employed: “applied to seed by agglomeration process”, “agglomeration process is agitation agglomeration”, “agglomeration process is a lift and tumble agglomeration”, “agglomeration process binds said encapsulation material onto and surrounding each of said seed”, “seed is a nucleating agent for said agglomeration process”, “guar gum is sprayed into coating drum… seeds…are then tumbled into a continuous flow of said admixture”, “seed is then hit with water and admixture three further times”, “guar gum is added to seed prior to entering said drum”, “pre-coating of said seed leads to more uniform application”, “seed is dried”, “stabilizer is surface encapsulated to said encapsulated seed”, as applied to prior art in order to have patentable weight. 

Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, Traxler, Madigan, and Borgese, as evidenced by Wipff and Krysiak, as applied to Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 41 above and in view of Madsen et al.  (US 9,554,502 B2, Jan 31, 2017), hereinafter Madsen.
Applicant Claims
The encapsulation composition further comprising seaweed powder or seaweed extract; further comprising gibberellic acid.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Hurst, Traxler, Madigan, and Borgese have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst, Traxler, Madigan, and Borgese do not teach seaweed extract. 
Madsen teach that the compositions can comprise seaweed extract to provide one or more growth regulators and various amino acids, to the composition (Col. 12, line 47 to Col. 13, line 52).  Growth regulators provided by the seaweed extract can include cytokinins, auxins, and gibberellins, which reads on Claims 40 and 41. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Hurst recognizes the addition of components that promote plant growth into the composition for seed encapsulation. Traxler has taught that it is advantageous to add compounds that enhance the features of biochar, and the compounds include gibberellins.  Madsen is in the same field of endeavor and teaches that seaweed extract provide growth regulators such as gibberellins.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madsen to those of Hurst, Traxler, Madigan, and Borgese and arrive at the instantly claimed composition, incorporating seaweed extract as the source of gibberellins, including the instantly claimed gibberelic acid.  

Claims 1-12, 14-19, 21-29, 30-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, Traxler, Madigan, and Borgese, as evidenced by Wipff and Krysiak, as applied to Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 41 above and in view of Holland, M. and Polacco, J. (US 5,512,069, Apr. 30, 1996), hereinafter Holland.
Applicant Claims
The encapsulated composition of Claims 1, 5, and 7 further comprising pink pigmented facultative methylotroph (PPFM).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of the prior arts have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The prior arts Madsen, Borgese, Hurst, Traxler and Duke are silent on pink pigmented facultative methylotroph (PPFM). 
Holland is in the same field of endeavor.  Holland et al. teach seeds encapsulated or impregnated with at least one pink pigmented facultative methylotroph (PPFM) for improved germinability (Abstract). PPFMs have been reported from virtually all land plants examined (Holland et al., Col 2, lines 42-43). Holland recites that introduction of exogenous cytokinins can be advantageously replaced or supplemented by tissue plant culturing in the presence of PPFMs (Holland et al., Col 4, lines 4-14), which can grow on a wide variety of media, and express growth-enhancing substances in varying amounts. Holland demonstrates the positive effects of PPFM on germination of soybean seeds (Table 1). Thus, Holland teaches the PPFM limitation in Claims 35, 37, and 39.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art and with reasonable expectation of success before the effective filing date to incorporate PPFM taught by Holland to the encapsulation material taught by the prior arts, because, as recited above, PPFM express growth-enhancing substances that improves germinability. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	
Response to Arguments:
Applicant traverses the 103 rejection over Hurst, Madigan, Traxler, Wipff, and Krysiak. 
Applicant argues that Claims 1 and 7 require specifically that the encapsulation material be blended together in an admixture. Applicant alleges that Hurst does not teach specifically as claimed the encapsulation material being blended as an admixture and specifically in any percentages, that Hurst teaches making a dough of the composition and not an encapsulation material agglomerated around a seed, and that Examiner does not point to any teaching in the prior art on the claimed elements in the claimed percentages. Applicant remarks that although Hurst teaches the claimed ranges for peat, gypsum and clay, it does not teach these elements together within a single homogeneous composition, an admixture. Applicant alleges that Hurst does not teach the use of both gypsum and bentonite clay together in an admixture but rather teaches them as alternative bulking materials. 
The Examiner has previously addressed this argument, and has pointed out that Hurst teaches one embodiment wherein the granular composition further comprises a densifier comprising gypsum, bentonite, talc, sand or silica, and teaches gypsum and clay as functional agents ([0062], Table 1). Hurst expressly recite in [0138]: “In various embodiments the densifier comprises gypsum, bentonite, sand, silica or talc, or a combination thereof.” Therefore, it would be obvious to combine the bentonite and gypsum from the teachings of Hurst. 
Applicant is reminded that the encapsulation materials being blended together in an admixture is a product by process recitation, and that composition claims are examined based on their components and not on the method of making them. Since Hurst as well as the other references teach the well-known excipients and components in the agricultural composition field, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).   Applicant has yet to show that the combination of elements claimed is critical. Hurst clearly recognizes the use of  gypsum and bentonite in the plant composition. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The gypsum  carrier does not interact with the bentonite copolymer in a manner that modifies the function of the clay, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. One would choose bentonite, gypsum or both in a composition per the teaching of Hurst depending on many factors, e.g. availability, cost, etc.	
Additionally, the Examiner has added Zaseybida as an added reference in the above rejection to make it clear that the combination of bentonite and gypsum can easily be envisioned by a skilled artisan.
The Examiner again notes that the claim does not recite a requirement for a single homogeneous layer.  Even if this feature is included, Hurst teaches an embodiment wherein the granular composition comprises a substrate and a layer that at least partially coats the substrate, wherein the substrate is a seed ([0059]-[0060]). Further regarding the argument that Hurst does not teach an encapsulation material around a seed, the Examiner notes that the instant specification defines: "Agglomeration" shall mean a particle size enlargement process in which fine particles are joined in an assembly” (p. 5). Hurst recites that its invention is drawn to a composition comprising two or more plant powders and a biodegradable water-absorbent agent, and (i) one or more lubricants to form a dough, and processing the dough to form granules, or (ii) coating a substrate with the dough to form the granular composition (Abstract) and Granulation occurs through the agglomeration or cohesiveness of particles to form larger particles…the granulation process is used to build up material about the substrate [0198].   As such, it is unclear how Hurst differs from the instant specification, in examining a composition claim of the dough encapsulation mixture around the seed. 
Also, as previously noted in the last Office Action response to argument, the Applicant is giving a very narrow interpretation to the teachings of Hurst.  It appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required. Rather, to find obviousness, only a reasonable expectation of success is required, which is provided supra and in the rationale in each of the previous Office Actions. Please MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Hurst clearly teaches the generic percentages and recognizes gypsum, clay, etc.  One would reasonably expect that it is within the artisan’s skills to use either gypsum, clay or combination of both, depending on many factors including availability, cost, etc.  and adjust the amounts accordingly. 
Applicant alleges that Examiner misidentifies the crosslinked polymer of Hurst as a water soluble soil stabilizer which it is not. 
Firstly, after careful consideration of the disclosure, the Examiner has issued a 112 written description rejection (supra) because it is unclear what is encompassed by “water soluble soil stabilizer” as there is no example or identity disclosed. Secondly, the Examiner recites “a biodegradable polymer comprising a polysaccharide such as guar gum and xanthan gum, which serves as stabilizers ([0052]-[0053], Tables 1, 2, 10 and 18), thereby reading on the water soluble soil stabilizer instantly claimed.” This is correct and is known in the field. As previously cited, references Greenland and Ayeldeen describe how these gums stabilize soil, and as such reads on the feather of water soluble soil stabilizer absent a definition of the term.

Applicant further claims that the range taught by Hurst for gypsum is outside the range and inoperable in the present invention, and that the clay claimed is only 38-46%, and Hurst clay range is 30-80%. Applicant appears to argue the number of references with the addition of Hu to render the claimed percentages obvious, and that there is no motivation to combine the six references used. 
As previously responded, Hurst’s teaching of 16-20% Gypsum overlaps with instantly claimed 1-20% gypsum; Applicant's range of Clay of 38-46% is overlapping with Hurst clay range of 30-80%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Furthermore, finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
Note that this applies even if the prior art range is very broad.  In In re Waymouth and Koury, 182 USPQ 290, the prior art range was 0.0000001 to 1.3 (called “extremely broad”); the claims were 0.08 to 0.75. The court stated, “In order to show an unexpected result, we do not believe that the lamp must be inoperable over other ranges, but rather that over the claimed critical range, there be a difference in kind, rather than in degree.”
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120  and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
	To date, Applicant has not shown criticality of their claimed amounts and percentage ranges.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant argues that Hurst does not teach the following elements biochar, nitrogen, lime, binder comprises lignin sulfonate, gibberellic acid, product sinks in water in 10 seconds and seed product creates microenvironment when seed sown and exposed to water; that while Hurst teaches the substrate comprises a seed, marble, sand, zeolite, diatomaceous earth or perlite, Hurst teaches a coating of one or more layers and does not teach an agglomeration, which relates to forming larger particles, not to agglomerating on a seed.
As previously explained, Hurst teaches the substrate comprises a seed [0060], [0112]-[0113].  It appears that Applicant is seeking absolute values as claimed.  However, Applicant is reminded that the rejection is one of obviousness and not anticipation. The agglomeration process taught by Madigan, clearly teaches the seeds act as nuclei in the agglomeration process, agglomerating the coatings on to the inner layers (Col. 6, lines 12-16). There are also embodiments where the seeds are pre-encapsulated prior to agglomeration, wherein elongated grass seeds are used, which may not readily or inherently serve as a nucleating agent in a conventional agglomeration process (Col. 15, lines 34-37). Traxler teaches that the seeds are placed in a rotary tumbler, and are then lightly sprayed with starch solution and tumbled with the starch solution until they are evenly encapsulated with the starch/binder solution, thereby also teaching the agglomeration of materials around the seed, and goes on to say that the step may be repeated to obtain multiple layers infused with the same or different materials to achieve the desired coating thickness. Borgese expressly teach describe an improved pan agglomeration process for forming porous absorbent particles comprising a core and absorbent material surrounding the core in the form of a shell (Abstract, [0067]), and teaches several embodiments of the absorbent particles including an agglomerated shell around a single core. Borgese also teach the batch tumble blending mixers (with or without liquid addition), and rotary drum agglomerators [0136], which reads on the pending Claim 10 recitation of “lift and tumble agglomeration process” and Claim 14 “coating drum” feature.

Additionally, the Applicant is reminded that the claims have no recitation or requirement for “one layer”. Hurst teaches a granular composition produced by admixing two or more plant powders and a biodegradable water-absorbent agent…; Hurst teaches the composition comprising a layer that coats the substrate which comprises a seed ([0059]-[0060]). Madigan teaches embodiments where the seed capsules comprise inner layers on the out surfaces of the seeds, and the seeds act as nuclei in the agglomeration process. Therefore, the admixture layer encapsulating the seed is obvious.

Applicant argues that just because Hurst is amenable to inclusion of other components that supports plant growth, does not mean that it teaches that fertilizer can be added.
Hurst does not need to expressly teach the fertilizer in the coating.  Hurst is amenable to inclusion of components that supports plant growth [0024], and Traxler is relied upon to teach the fertilizer feature. Hurst and Traxler are in the same field, and it is widely known in the field to include fertilizers in coating compositions as evidenced by Traxler, Madigan, and Zaseybida. It would be obvious to a person of ordinary skills in the art to include fertilizers in the composition of Hurst.

Applicant also argues that secondary art Traxler does not teach agglomeration and neither Hurst nor Traxler teaches the nucleating agent in the present claims, and the single homogeneous layer comprising gypsum, biochar, peat moss and bentonite clay.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding Claims 30-31, Applicant argued that the specific percentages and all of the elements claimed are not taught by the combination of the prior art, and Hurst does not teach a water soluble soil stabilizer. Further, Hurst does not teach the acacia gum as a binder in combination with these elements. 
The argument with regards to the specific percentages have been addressed above.  Applicant has the burden of showing the criticality of the amounts.  The argument about the water soluble soil stabilizer has also been addressed. 
Regarding the acacia gum, Hurst teaches an embodiment wherein the binder is a polymeric compound such as starch or saccharide [0118]-[0119].  Hurst expressly recites “To determine the effect of potential binders or anti-desiccants in place 2% of Paselli starch, acacia gum or 1% or 5% oil was included in the dry standard bait ingredient” [0245].  Applicant is reminded that the rejection is one of obviousness and not anticipation.  As such, Hurst does not need to teach acacia gum in combination with all the other claimed components, nor does it need to teach the same role intended by the Applicant.  Furthermore, because the prior art composition is the same as the composition claimed, the composition must necessarily have the characteristics claimed as the property is not severable from the composition. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.

Applicant argues that the Examiner has not provided any evidence encapsulating material of the prior art allows the composition with seed to sink in 10 seconds, and absorb 5 times its weight in water compared to seed of equal weight not having encapsulation material; the Examiner argues since the prior art teaches the same composition it has these properties, but used 6 references that the Examiner assumes can be combined and therefore have the same properties. 
In response, the Examiner again notes that the composition is inseparable from its  properties. Because the prior art teaches the same composition, the prior art therefore renders obvious the feature of the claim that the composition with seed to sink in 10 seconds, and the encapsulation material absorbs 5 times its weight in water compared to seed of equal weight not having encapsulation material as it is an inherent property. Because the prior art composition is the identical composition claimed, the composition must necessarily have the characteristics as claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 

Applicant alleges that Examiner has not provided any evidence why lignin sulfonate or lime can be used with Hurst and Traxler just because it is used by Madigan, and that Borgese teaches lignin sulfonate as a performance enhancing active, but this is not taught in Madigan. 
In response, the Examiner notes that Borgese and Madigan are both secondary arts that support and must be taken together with Hurst. Madigan is drawn to the same invention of seed capsule and is compatible with its teachings to Hurst and Traxler. Borgese also recognize lignin sulfonate as a performance enhancing active that can be used in the absorbent material during the agglomeration process [0017]. Lignin sulfonate are made of carbohydrates including cellulose polymer, which Hurst has identified as a suitable binder and water absorbent agent [0036] and [0120]. Furthermore, Madigan teaches that lignin sulfate is suitable in a composition comprising organic soil conditioning materials, and Traxler has taught that biochar is a soil enhancer, i.e. improves soil condition, thereby teaching its compatibility of use. Lime is rendered obvious based on KSR rationale of obvious to try as described in the previous OA and herein, because Madigan has taught lime, fly ash, and gypsum assist in adding bulk and thickness to coating material. 

Applicant argues that Borgese teaches plant seed, but is not used as a plant material, and instead for animal litter. Applicant appears to argue that its is not obvious to combine Madsen, and that Madsen further teaches multiple layers of coating and not a single homogeneous layer. 
Hurst teaches the substrate comprises a seed [0060], [0112]-[0113].  It appears that Applicant is seeking absolute values as claimed.  However, Applicant is reminded that the rejection is one of obviousness and not anticipation. The agglomeration process taught by Madigan, clearly teaches the seeds act as nuclei in the agglomeration process, agglomerating the coatings on to the inner layers (Col. 6, lines 12-16). There are also embodiments where the seeds are pre-encapsulated prior to agglomeration, wherein elongated grass seeds are used, which may not readily or inherently serve as a nucleating agent in a conventional agglomeration process (Col. 15, lines 34-37). Traxler teaches that the seeds are placed in a rotary tumbler, and are then lightly sprayed with starch solution and tumbled with the starch solution until they are evenly encapsulated with the starch/binder solution, thereby also teaching the agglomeration of materials around the seed, and goes on to say that the step may be repeated to obtain multiple layers infused with the same or different materials to achieve the desired coating thickness. Borgese expressly teach describe an improved pan agglomeration process for forming porous absorbent particles comprising a core and absorbent material surrounding the core in the form of a shell (Abstract, [0067]), and teaches several embodiments of the absorbent particles including an agglomerated shell around a single core. Borgese also teach the batch tumble blending mixers (with or without liquid addition), and rotary drum agglomerators [0136], which reads on the pending Claim 10 recitation of “lift and tumble agglomeration process” and Claim 14 “coating drum” feature.
Borgese specifically recites “plant seeds” in [0070] and recognizes use of technology in agricultural industry application [0160]. Furthermore, regardless of the recitation of its name/role/use, a composition claim is examined based on the components and not by what it is called or how it is used.  As such, the claim rejection is proper. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-12, 14-17, 19, 21, 24-25, 27-29, 32-39 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14, 2021, herein referred to as ‘842. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are rendered obvious by the claims of ’842.
The claims of ’842 provide for the claimed method for encapsulating a turf grass seed with the recited composition in the instant claims, and wherein the encapsulation material is in a homogeneous layer around each seed, as in the instant claims. ’842 claims differ from the instant claims only insofar as they are directed to methods of making the composition, and not explicitly directed to the composition of the encapsulated seed per se.  Thus, the composition is rendered obvious by ‘842.
Claims 1-4, 6 14-19, 21, 23-39 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14, 2021, herein referred to as ‘842 as applied to Claims 1-3, 7-12, 14-17, 19, 21, 24-25, 27-29, 32-39 above, and in view of Hurst, Madigan, Traxler, and Borgese. 
The claims of ‘842 do not recite lignin sulfonate nor the amount of the components for encapsulation. ‘842 does not teach that the encapsulation material absorbs water 5x its weight, the water soluble soil stabilizer acts in germination, the encapsulated seed provides approximately 10 times more moisture acquisition then raw seed, and the pre-coating of seeds, and the gibberellic acid. 
The teachings of Hurst, Madigan, Traxler, and Borgese have been described in the 103 rejection supra, and cure the deficiency of ’842.  Specifically, for example:
- Madigan teaches lignin, lignosulfonates and the like to be suitable binders where the soil conditioning material in the composition paper mill sludge, etc. or other organic or inorganic material.  
- Borgese recite the uniform distribution of uniformly-sized liquid droplets onto the curtain of feed particles and growing agglomerate particles (Claim 1d), which reads on pending Claim 18 feature “pre-coating of said seed leads to more uniform application of said encapsulating composition on said seed”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hurst, Madigan, Traxler, and Borgese with that of ‘842 regarding incorporation of lignin sulfonate and gibberellic acid, absorption of water by five times its weight, pre-coating leads to uniform application, and wherein the water soluble stabilizer assist the germination of seed, the seed capsule providing 10x more moisture acquisition than raw seed, and the amounts claimed for the components. One would have been motivated to do so because these arts are in the same field of endeavor, and obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). Regarding the amounts of the components taught by Hurst, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.

Claims 1-4, 6 14-19, 21, 23-39 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14 , 2020, herein referred to as ‘842 in view of Hurst, Madigan, Traxler, and Borgese as applied to Claims 1-4, 6 14-19, 21, 23-39 and 41 above, and in view of Madsen. 
The claims of ‘842 do not seaweed extract. Hurst, Madigan, Traxler, and Borgese are also silent on the seaweed extract. 
Madsen cures the deficiency by teaching that the compositions can comprise seaweed extract to provide one or more growth regulators and various amino acids, to the composition (Col. 12, line 47 to Col. 13, line 52).  Growth regulators provided by the seaweed extract can include cytokinins, auxins, and gibberellins, which reads on Claims 40 and 41. 
It would also be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madsen with ’842 and add seaweed extract and gibberellic acid to the encapsulation material because Madsen has taught seaweed extract provide one or more growth regulators and various amino acids, which is advantageous for plant growth. 

Response to Arguments:
Applicant alleges that its argument over the ODP rejection has been presented in the previous Office Action. However, the argument in the previous office action has been addressed and was deemed unpersuasive. Applicant does not address the Examiner’s rebuttal.  Therefore, the ODP rejection stands. 
Furthermore, the rejections are maintained since Applicant has not made any substantive arguments traversing the rejection. Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)).
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/ERIN E HIRT/Primary Examiner, Art Unit 1616